Title: From Benjamin Franklin to ——— Le Roy, 23 April 1778
From: Franklin, Benjamin
To: Le Roy, ——


Sir,
Passy, April 23. 78
Mr. Deane, who best knew those Affairs, is gone; but I think the Produce of Capt. Burnell’s Prize never came into our Hands but was paid to Mr. Johnson or to Mr. Carmichael for Mr. Johnson, who now resides at Nantes, and is concern’d for the Owners. Capt. Burnel should apply to him. Your kind Offices in his Behalf deserve Acknowledgement and Thanks. I am, Sir, Your most obedient humble Servant
B F
Mr Le Roy Interprette at Cherburg
